Title: To John Adams from John Marshall, 8 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug 8th 1800

I herewith transmit to you a letter from Mr. King, which I only receivd yesterday, accompanying a complaint made by the Swedish Charge des affaires against two American Captains for an injury done a swedish vessel & an insult offerd to their flag. I have written to day to the collector of Charleston South Carolina at which port the two persons complaind of were commissioned requesting him to have their conduct inquired into. In the meantime I presume it will be adviseable to write to Mr. King requesting him to assure the representative of his Swedish majesty that such conduct if intentional will be strongly discountenancd by the American government which has set on foot enquries concerning it.
In fact I suppose that the American Captains proceeded under the mistake that the swedish cutter was a french privatier & I presume that some general &c elevations of good will & respect on our part will be all that can be required from us. I postpone writing to Mr. King till I receive your instructions.
I remain Sir with very much respect / Your obedt. Servt

J Marshall